Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-3, 5-8 and 11-13 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “a coolant directing structure”. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim 1 recite “coolant directing structure”.  The element is vague and indefinite.  See also drawing objection.  In claim amendment on 6/23/2022, applicant amended from “coolant directing unit” to “coolant directing structure”.  Said “coolant directing structure” is not referred in specification, but “coolant directing unit” is in specification.  If two mean same thing, it is recommended to follow as described in specification.  
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 
Claim 5 recites “the cooling medium”.  It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim.  If it is to indicate “coolant” recited in claim 1, use the same name or define clearly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al (US 20110133580 A1, IDS). 

As for claim 1, Sugimoto discloses a cooling device for cooling a stator for an electric machine of a motor vehicle, the cooling device comprising:
a coolant directing structure (40, 413, Figs. 8-9, 19-20, see NOTE below) having an annular shape (shape of 40) and including an end surface (i.e., axial end surface of the cooling device) disposed at an axially outermost end of the cooling device, an annular internal wall (inner half ring of 40) facing radially inward, an annular external wall (outer half ring of 40) facing radially outward, and an open end opposite from the end surface (402); and
at least one winding groove cooling duct (403, 200a and 200b portions in Fig. 20) disposed in contact with the open end of the coolant directing structure;
wherein the coolant directing structure (40) and the at least one winding groove cooling duct (403) are configured as a functional unit and are to a hollow-cylindrical laminated sheet package of the stator [0048] which, in a revolving direction, has a multiplicity of axially extending winding grooves (300, Fig. 4) [0047] that are configured for receiving windings of the stator [0012];
wherein the coolant directing structure is disposed on an end side of the laminated sheet package (Figs. 8-9, 19-20), directs coolant along the end side, and has an infeed (410) for feeding the coolant and an outfeed (411, 412) for discharging the coolant; 
wherein the at least one winding groove cooling duct, proceeding from the coolant directing structure, extends axially and is disposed in at least one winding groove and for directing directs the coolant in the at least one winding groove, and is fluidically coupled to the infeed and the outfeed (as connected for flow in allows, Fig. 20);
wherein the at least one winding groove cooling duct has an axially extending inflow duct region (416) which, for directing the coolant in a winding groove (by 200a, 200b), is fluidically coupled to the infeed (410), and an axially extending return flow duct region (417, 418) which, for directing the coolant out of a winding groove, is fluidically coupled to the outfeed (411, 412), 
wherein the inflow duct region and the return flow duct region are fluidically coupled by way of a deflection element (414, 415): 
wherein the inflow duct region and the return flow duct region of the at least one winding groove cooling duct (200a, 200b) are disposed so as to be spaced apart from each other in the revolving direction (Fig. 20), 
wherein the inflow duct region is capable of being disposed in a first winding groove (200a, 200b at 410) and the return flow duct region is capable of being disposed in a second winding groove (a 417, 418 next to said first winding groove) adjacent to the first winding groove; and 
wherein the cooling device has a deflection installation (414, 415) having the at least one deflection element, 
wherein the deflection installation (414, 415) is disposed on an opposite end of the cooling device from the coolant directing structure (40, 413) and is configured so as to the at least one winding groove cooling duct.
Sugimoto failed to disclose “plug-fitted” and “plug-fittable” connection such that (see underline) wherein the coolant directing structure and the at least one winding groove cooling duct are configured as a functional unit and are plug-fitted to a hollow-cylindrical laminated sheet package of the stator which, in a revolving direction, has a multiplicity of axially extending winding grooves that are configured for receiving windings of the stator; and is configured so as to be plug-fittable to the at least one winding groove cooling duct.  
However, it is notoriously old and well known in the art to have connection of pipes by plug fitting (plug-in, insert-in, etc.) as one of methods known and commercially long used, and therefore the examiner hereby takes official notice.  Refer “prior art made of record” section. 
  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings as known in the art with that of Sugimoto to have “plug-fitted” and “plug-fittable” connection as recited in the claim by using one of known methods of connection for stable insertion and fixation therebetween.  
Regards “plug-fit”, applicant does not specifically define the term.  It has an ordinary meaning of “insert (something) into an opening so as to fill it”.  It is applied. 

As for claim 3, Sugimoto as combined discloses the cooling device according to claim 1, wherein Sugimoto discloses the coolant directing structure has an annular cover element (ring shape of the cooling device 40, 413, Figs. 8-9, 19-20), including the end surface (i.e., axial end surface of the cooling device 40, 413), disposed on the end side (axial end) of the laminated sheet package, 
wherein the infeed (410) has at least one infeed port and an annular infeed duct (as shown), and the outfeed (411, 412) has at least one outfeed port and an annular outfeed duct (as shown), and 
wherein the infeed duct and the outfeed duct are separated by a separation wall (consider a wall formed by stator core).  

As for claim 7, Sugimoto as combined discloses the cooling device according to claim 5, wherein the inflow duct region (413) and the return flow duct region (414 or 415), while configuring an intermediate region (200a, 200b), are configured so as to be radially spaced apart from each other (Figs. 19-20 show sloped), wherein a winding of the stator in the intermediate region is disposed in the winding groove (Figs. 16A-18).

As for claim 11, Sugimoto as combined discloses a stator for an electric machine of a motor vehicle [0005, 0007] (Fig. 1), comprising:
a hollow-cylindrical laminated sheet package (stator core has a bore at center), which in a revolving direction (rotor rotates) has a multiplicity of axially extending winding grooves having windings (5) which are disposed in the winding grooves (slots 300); and
a cooling device according to claim 1, wherein the cooling device is plug-fitted (inserted in as shown) to the laminated sheet package, the at least one winding groove cooling duct (200a, 200b) is disposed with windings of the stator in at least one winding groove of the laminated sheet package (Figs. 5A-5B, 16A-18), and the coolant directing structure is disposed on the end side of the laminated sheet package (Figs. 8A-9, 19-10). 
As for claim 13, Sugimoto as combined discloses a motor vehicle [0005, 0007] (Fig. 1) having an electric machine having a stator according to claim 11.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of LI et al (US 20190299769 A1). 
As for claim 2, Sugimoto as combined failed to disclose the cooling device according to claim 1 wherein the coolant directing structure and the at least one winding groove cooling duct are configured as injection-molded parts.  LI teaches a cooling method wherein the coolant directing structure and the at least one winding groove cooling duct (70) are configured as injection-molded parts [0074].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for manufacturing preference of high volume, complex parts to be shaped in a single step as well known in the art.  

Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Bradfield (US 20150091398 A1). 
As for claim 5, Sugimoto as combined failed to disclose the cooling device according to claim 1 wherein the inflow duct region and the return flow duct region of the at least one winding groove cooling duct are capable of being conjointly disposed in a winding groove of the laminated sheet package such that the at least one winding groove cooling duct is configured for directing the cooling medium in the same winding groove from the infeed back to the outfeed.  
Bradfield teaches a cooling method wherein the inflow duct region and the return flow duct region of the at least one winding groove cooling duct are capable of being conjointly disposed in a winding groove of the laminated sheet package (stator core, as the cooling device are connected through) [0014, 0040] such that (Figs. 5-7) the at least one winding groove cooling duct (46) is configured for directing the cooling medium (interpreted as coolant) in the same winding groove from the infeed back to the outfeed.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to equalize the heat removal from winding grooves. 

As for claim 6, Sugimoto as combined teaches the cooling device according to claim 5, wherein  Bradfield teaches the inflow duct region and the return flow duct region are configured so as to be adjacent to each other (Figs. 5-7).

As for claim 12, As for claim 5, Sugimoto as combined failed to disclose the stator according to claim 11 wherein a region of the winding groove, in which the at least one winding groove cooling duct is disposed in the revolving direction, is configured so as to be widened in comparison to a region in which a winding of the stator is disposed.  Bradfield teaches a cooling method wherein a region of the winding groove (30), in which the at least one winding groove cooling duct (46) is disposed in the revolving direction (rotor rotates), is configured so as to be widened in comparison to a region in which a winding of the stator is disposed (Figs. 8-9). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to equalize the heat removal from winding grooves. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Claim 1 official notice.  
(1) Garrard et al (US 20150207386 A1) teaches (see Figs. 2, 4 and related description) a connection method of coolant deflector 120 and winding groove cooling duct (130) are plugged inserted in) [0043]. 
(2) DORFNER et al (US 20180337568 A1) teaches (see Figs. 2-9 and related description) a connection method of pipes by plug-fit that pipes are connected by plug-fitting [0029].
(3) Takasaki et al (US 20060108792 A1) teaches (see Figs. 1-3, 10A, 13 and related description) a connection method of pipes by plug-fit that pipes are connected by plug-fitting. 
(4) Hoppe (US 20040169427 A1) teaches (see Fig. 1 and related description) a connection method of pipes by plug-fit that pipes are connected by plug-in.  
(5) Sturley (US 3636186 A) teaches (see Fig. 2 and related description) a connection method of pipes by plug-fit that pipes are connected by plug-in.  
(6) Lopez (US 5725047 A) teaches (see Figs. 2-3 and related description) a connection method of pipes by plug-fit that pipes are connected by plug-in.  
(7) Plumbing pipe connections. 

    PNG
    media_image1.png
    450
    720
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 
8. (Original) The cooling device according to claim 7, wherein the deflection element between the inflow duct region and the radially spaced-apart return flow duct region is configured so as to project in the revolving direction from the inflow duct region and the return flow duct region, and is capable of being disposed so as to overlap with a stator tooth that is adjacent to the at least one winding groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834